DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 7 introduce new elements to the closed ended composition of Claim 1 which broadens the scope of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US-20080314612-A1), hereinafter Takahashi.
	Regarding Claim 1, Takahashi teaches a copper alloy having an exemplary composition as shown in Table 1.
Table 1
Element
Claim
Takahashi
Citation
Relationship
Ni
0.4-2
1.6
Table 1 Ex 32
Within
Sn
0.2-2.5
0.71
Table 1 Ex 32
Within
P
0.02-0.25
0.08
Table 1 Ex 32
Within
Si
0.001-0.5
0.39
Table 1 Ex 32
Within
Cu
Balance
Balance
Table 1 Ex 32
The Same
Ni/(P+Si)
3-20
3.404
From values above
Within
Si/P
0.1-10
4.875
From values above
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Takahashi further teaches the microstructure including intermetallic compounds of Ni and Si of 0.01 to 0.2 µm ([0048]) which is 10 to 200 nm which overlaps the claimed microstructure of the copper alloy contains a Ni-Si intermetallic compound wherein average particle diameters of the Ni-Si intermetallic compound are within a range of 5 nm to 50 nm.

Takahashi does not explicitly disclose the claimed microstructure of the copper alloy contains a Ni-P intermetallic compound wherein average particle diameters of the Ni-P intermetallic compound are within a range of 5 nm to 50 nm.
Examiner notes that according to [0012] of the instant specification, properties such as strength and conductivity are reliant upon the claimed Ni-P and Ni-Si intermetallic compounds.
Since Takahashi teaches the properties such as strength and conductivity as discussed below, a person having ordinary skill in the art would expect the copper alloy according to Takahashi to further exhibit the claimed Ni-P intermetallic compound wherein average particle diameters of the Ni-P intermetallic compound are within a range of 5 nm to 50 nm and for the Ni-Si intermetallic compounds according to Takahashi to further lie in the overlapping range of 10-50 nm.
Examiner notes that according to the instant specification, [0036] states the alloy may be strips, bars, wires and the like. Additionally in [0037]-[0057] a preparation process is laid out for the production of strips according to the invention. However, preparation processes for bars, wires, and the like are not laid out, and so a person having ordinary skill in the art would expect a preparation process analogous to that of the production of strips but which is amended for the different shapes and configurations of bars, wires, and the like to exhibit the same properties and features as that of the strips. 
The preparation process for the production of strips according to [0037]-[0057] includes melting at 1100-1250˚C, hot rolling 700-900˚C for 3-6 hours at 85% reduction or more, quenching, cold rolling at 80% reduction or more, aging at 300-600˚C for 3-12 hours, cold rolling at 40% reduction or more, aging at 300-600˚C for 3-12 hours, cold rolling 60% reduction or less, and annealing at 200-350˚C.
Takahashi further teaches processing including melting the alloy ([0065]) which overlaps the specification’s melting at 1100-1250˚C.

Takahashi further teaches processing of cables including age annealing at 300-550˚C for 30 minutes to 4 hours ([0051]-[0055]) which overlaps the specification’s processing of aging at 300-600˚C for 3-12 hours.
Takahashi further teaches processing of cables including compressing the strands prior to and after the age annealing ([0051], [0054]) which is considered to be equivalent to an overlapping processing of the specification’s processing of cold rolling at 80% reduction or more, cold rolling at 40% reduction or more, and cold rolling at 60% reduction or less.
Takahashi further teaches processing of cables including low temperature annealing at 200-550˚C ([0056]) which overlaps the specification’s low temperature annealing at 200-350˚C.
Since Takahashi teaches microstructure, composition, processing, and properties which overlap the instant specification as discussed above, a person having ordinary skill in the art would expect the claimed Ni-P intermetallic compound wherein average particle diameters of the Ni-P intermetallic compound are within a range of 5 nm to 50 nm to flow naturally from the copper alloy according to Takahashi.

Regarding Claim 2, Takahashi teaches the claim elements as discussed above. Takahashi does not explicitly disclose the claimed crystal orientations of a strip of the copper alloy satisfies: an area ratio of brass orientation {011}<211> with a deviation angle of less than 15˚ is 5% to 37%, and an area ratio of S-type orientation {123}<634> with a deviation angle of less than 15° is 5% to 30%.

Since Takahashi teaches microstructure, composition, processing, and properties which overlap the instant specification as discussed above, a person having ordinary skill in the art would expect the claimed crystal orientations of a strip of the copper alloy satisfies: an area ratio of brass orientation {011}<211> with a deviation angle of less than 15˚ is 5% to 37%, and an area ratio of S-type orientation {123}<634> with a deviation angle of less than 15° is 5% to 30% to flow naturally from the copper alloy according to Takahashi.

Regarding Claim 5, Takahashi teaches the claim elements as discussed above. Takahashi further teaches the copper alloy preferably including 0.05-0.3 mass % magnesium ([0042]) which is within the claimed copper alloy further comprises the components in percentage by weight: 0.01-0.5wt% of Mg and/or 0.1-2wt% of Zn.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 7, Takahashi teaches the claim elements as discussed above. Takahashi further teaches the copper alloy preferably including 0.03-0.15 mass % Fe and Cr ([0038]) which is within the claimed copper alloy further comprises the components in percentage by weight: at least one element selected from Fe, Al, Zr, Cr, Mn, B, and RE, in a total amount of 0.001wt% to 1.0wt%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


Takahashi does not explicitly disclose the claimed copper alloy has a yield strength of 550 MPa or above. 
Takahashi further teaches the copper alloy providing excellent tensile and crimp strength ([0006]) as well as features such as precipitates and a composition designed to increase the strength ([0034], [0036]-[0040]) which are furthermore similar to the instant specification as discussed above. Therefore, a person having ordinary skill in the art would expect the claimed copper alloy has a yield strength of 550 MPa or above to flow naturally from the copper alloy according to Takahashi.

Regarding Claim 9, Takahashi teaches the claim elements as discussed above. Takahashi does not explicitly disclose the claimed 90˚ bending workability of a strip of the copper alloy is as follows: a value of R/t in the GW direction is less than or equal to 1, and a value R/t in the BW direction is less than or equal to 2; after the strip of the copper alloy is kept at 150 °C for 1000 hours, a stress residual rate is 75% or above.
Since Takahashi teaches microstructure, processing, properties, and composition overlapping that of the instant specification, a person having ordinary skill in the art would expect the claimed 90˚ bending workability of a strip of the copper alloy is as follows: a value of R/t in the GW direction is less than or equal to 1, and a value R/t in the BW direction is less than or equal to 2; after the strip of the copper alloy is kept at 150 °C for 1000 hours, a stress residual rate is 75% or above to flow naturally from the copper alloy according to Takahashi.



Claims 1-2, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farquharson et al. (US-6379478-B1), hereinafter Farquharson.
	Regarding Claim 1, Farquharson teaches a copper alloy having an exemplary composition as shown in Table 2.
Table 2
Element
Claim
Farquharson
Citation
Relationship
Ni
0.4-2
1.3-1.7
Col. 5 L. 51
Within
Sn
0.2-2.5
1-1.5
Col. 5 L. 46
Within
P
0.02-0.25
0.05-0.18
Col. 5 L. 48-50
Within
Si
0.001-0.5
0.22-0.3
Col. 5 L. 50
Within
Cu
Balance
Balance
Col. 5 L. 44
The Same
Ni/(P+Si)
3-20
2.708-6.296
From values above
Within
Si/P
0.1-10
1.222-6
From values above
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Farquharson further teaches the microstructure including nickel silicide and nickel phosphides precipitated in the matrix as precipitation hardeners (Par. 3 L. 19-22) which encompasses the claimed microstructure of the copper alloy contains a Ni-P intermetallic compound and a Ni-Si intermetallic compound wherein average particle diameters of the Ni-P intermetallic compound and a Ni-Si intermetallic compound are within a range of 5 nm to 50 nm.

Examiner notes that according to [0012] and [0020] of the instant specification, properties such as strength, conductivity, and bending are reliant upon the claimed Ni-P and Ni-Si intermetallic compounds.
Since Farquharson teaches the properties of strength, conductivity, and bending as discussed below, as well as the composition discussed above, a person having ordinary skill in the art would expect the claimed Ni-P intermetallic compound and Ni-Si intermetallic compound are within a range of 5 nm to 50 nm to flow naturally from the copper alloy according to Farquharson.

Regarding Claim 2, Farquharson teaches the claim elements as discussed above. Farquharson does not explicitly disclose the claimed crystal orientations of a strip of the copper alloy satisfies: an area ratio of brass orientation {011}<211> with a deviation angle of less than 15˚ is 5% to 37%, and an area ratio of S-type orientation {123}<634> with a deviation angle of less than 15° is 5% to 30%.
Examiner notes that according to [0014] and [0015] of the instant specification, properties such as strength and bending workability are reliant upon the claimed crystal orientations.
Since Farquharson teaches the properties of strength, conductivity, and bending as discussed below, as well as the composition discussed above, a person having ordinary skill in the art would expect the claimed crystal orientations of a strip of the copper alloy satisfies: an area ratio of brass orientation {011}<211> with a deviation angle of less than 15˚ is 5% to 37%, and an area ratio of S-type orientation {123}<634> with a deviation angle of less than 15° is 5% to 30% to flow naturally from the copper alloy according to Farquharson.


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Farquharson further teaches examples having electrical conductivity of 40 % IACS (Col. 7 L. 9,26) which is within the claimed electrical conductivity of 38% IACS or above.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 9, Farquharson teaches the claim elements as discussed above. Farquharson further teaches an example having good way bending of 180 degrees of flat (Col. 6 L. 49) with a thickness of 0.007” (Col. 6 L. 40) which is equivalent to an R/t value of 0. This is considered to be equivalent to the claimed 90˚ bending workability of a strip of the copper alloy is a value of R/t in the GW (Good Way) direction is less than or equal to 1.
Farquharson further teaches an example having bad way bending of 180 degrees of 0.006” radius (Col. 6 L. 50) with a thickness of 0.007” (Col. 6 L. 40) which is equivalent to an R/t value of 0.857. This is considered to be equivalent to the claimed 90˚ bending workability of a strip of the copper is a value R/t in the BW (Bad Way) direction is less than or equal to 2.
Farquharson does not explicitly disclose the claimed after the strip of the copper alloy is kept at 150 °C for 1000 hours, a stress residual rate is 75% or above.
Since Farquharson teaches the properties of strength, conductivity, and bending as well as the composition as discussed above, a person having ordinary skill in the art would expect the claimed after .

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farquharson et al. (US-6379478-B1), hereinafter Farquharson in view of Takahashi et al. (US-20080314612-A1), hereinafter Takahashi.
Regarding Claim 5, Farquharson teaches the claim elements as discussed above. Farquharson does not explicitly disclose the claimed copper alloy further comprises the components in percentage by weight: 0.01-0.5wt% of Mg and/or 0.1-2wt% of Zn.
Takahashi teaches a copper alloy similar to that according to Farquharson which further contains magnesium in 0.05-0.3 mass% in order to beneficially prevent embrittlement ([0042]) which is within the copper alloy further comprises the components in percentage by weight: 0.01-0.5wt% of Mg and/or 0.1-2wt% of Zn.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to apply the magnesium according to Takahashi to the copper alloy according to Farquharson in order to beneficially prevent embrittlement in the copper alloy as discussed above.

Regarding Claim 7, Farquharson teaches the claim elements as discussed above. Farquharson does not explicitly disclose the claimed copper alloy further comprises the components in percentage by weight: at least one element selected from Fe, Al, Zr, Cr, Mn, B, and RE, in a total amount of 0.001 to 1wt%.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to apply the Fe and Cr content according to Takahashi to the copper alloy according to Farquharson in order to beneficially enhance strength and improve electric conductivity while not deteriorating bending resistance in the copper alloy as discussed above.

Response to Arguments
Applicant’s arguments, see P. 5 Par. 1 - P. 6 Par. 1, filed 08/13/2021, with respect to the 35 U.S.C. 112(b) rejection of Claims 1-9 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 1-9 has been withdrawn. 
Applicant’s arguments, see P. 6 Par. 2, filed 08/13/2021, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi as well as Farquharson in view of Takahashi as laid out above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736